Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 4/06/2022 are accepted and entered. In this amendment, the specification, abstract, and claims 1-11 have been amended. In response, the 112(b) and the prior art rejections have been withdrawn. However, the 112(f) is maintained for claim 11 as stated below.
Response to Argument
3.	Applicant’s arguments filed on 4/06/2022 regarding the 101 rejection have been fully considered but they are not persuasive for the reason below:
	(i) Applicant argues Claim 1 is about the measuring of a magnetic field in which a support is moving, which is especially needed to estimate precisely the velocity, and therefrom, by integration, the position, of the support. Knowing this information, it is thus, for example, possible to control precisely the trajectory of the support. Therefore, claim 1 is a method with a practical application with a tangible effect in real life: to accurately measure the magnetic field in which a support is moving (page 8).
	The Examiner asserts under MPEP 2106.05(f) that the additional elements in the preamble are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use. The applicant respectfully disagrees.
The additional element in the preamble is the following: "a magnetic field is measured by a set of magnetometers which are linked to a moving support and which have different orientations of eigendirections with respect to the support".
First, the magnetic field measured is the magnetic field in which a support is moving. This implies that the orientations of the magnetometers linked to the support vary according to the support' s movements. Thus, this justifies the step of determining the magnetometer for which the orientation deviation between the eigendirections of the magnetometer and the candidate magnetic field is minimal. Therefore, this additional element is not only generally linking the use of the judicial exception to a particular technological environment or field of use.
Second, the set of magnetometers measuring the magnetic field are linked to the support and have different orientations of eigendirections with respect to the support. This additional element clearly limits the way to measure the magnetic field: the magnetometers must be arranged particularly with respect to the support. This is not a common way to measure a magnetic field. Hence, this additional element does not amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (pages 9-10).


	The Examiner respectfully disagrees. The above argument (underlined text above” does not recite in the claim to support the 101 subject matter. There is no recitation in the claims for “controlling the moving support.”  In addition, the bold text above is an abstract idea that falls into the grouping of Mathematical relationship/ calculations, such as determining magnetometer with orientation deviation between the eigendirections.  Further, the additional bold-italic text above recites additional elements of magnetometers which are conventional tools, performing a generic function.  The claim as a whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea. It does not recite a practical application. The claim is ineligible.  

Claim Objections
4.	Claims 1 and 5 are objected for the following reasons:
	In claims 1 and 5, “in which a magnetic field is measured…” should read “in which the magnetic field is measured…”  Appropriate correction is required. 
 Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-11 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recite: A method for measuring a magnetic field, in which a magnetic field is measured by a set of magnetometers which are linked to a moving support and which have different orientations of eigendirections with respect to the support, wherein processor determines, during a measurement in a given position and orientation of the support and of the set of magnetometers, for each magnetometer candidate magnetic field, for each magnetometer, an orientation deviation between the eigendirections of the magnetometer and the candidate magnetic field, the magnetometer for which the orientation deviation is minimal, the processor calculating for each magnetometer,

    PNG
    media_image1.png
    37
    138
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    462
    media_image2.png
    Greyscale


The claim limitation in the abstract idea have been highlighted in bold above (not included the equation and its description), the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/device).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the grouping of Mathematical relationship/formulas/calculations, such as determining magnetic field using formula.  Thus, the step 2A – prong I is Yes.  

	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Similar limitations comprise the abstract idea of Claim 5.
Claims 1 and 5 comprises additional elements of measuring by a set of magnetometers, where those elements are conventional equipment to collect data adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.5(g).
Furthermore, the preambles of claims 1 and 5, “A method/device for measuring a magnetic field, in which a magnetic field is measured by a set of magnetometers which are linked to a moving support and which have different orientations of eigendirections with respect to the support”, where the additional elements in the preamble are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-4 and 6-11 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible. 
Claim Interpretation
7. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation is: storage means in claim 11. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  

Claim Rejections - 35 USC § 112 
10. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The equation 
    PNG
    media_image1.png
    37
    138
    media_image1.png
    Greyscale
 recited in claims 1 and 5 is indefinite. It is unclear what the equation represents for? In other words, what is the meaning of eʲ? 
	b. Further, in claim 1, “wherein a processor determines, for each magnetometer a candidate magnetic field” is indefinite. It is unclear whether determines a candidate magnetic field for each magnetometer?
	Dependent claims 2-4 and 6-11 are also rejected for the same reason as respective parent claim.

12.	Claims 1 and 5 are rejected under 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements such omission amounting to a gap between the elements. See MPEP § 2172.01. 
Claims 1 and 5 recites “A device for measuring a magnetic field comprising a moving support and a set of magnetometers linked to said support” but omits a connection with “an inertial sensor” (e.g. a gyro or accelerometer) coupled to one or more magnetometers, where magnetometers measure magnetic field from the initial sensor, see the specification, page 1. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Novel and Non-Obvious Subject Matter
13.	Claims 1-11 are considered novel and non-obvious subject matter with respect to the prior art but as currently are presently rejected under 35 USC 101 and 112.  The following is an examiner's statement of reasons for considering novel and non-obvious subject matter that prior art does not disclose the limitations recited in the above claims.
Conclusion
14.	   THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863